BARFIELD, Judge.
We interpret the portion of this workers’ compensation order directing the Employer/Carrier “to authorize Dr. Twigg of the Mayo Clinic in Jacksonville, Florida (or another orthopedic surgeon at that facility specializing in upper extremities) to perform an orthopedic evaluation of the claimant” as limited to the determination of the appropriateness of palliative treatment, Ivey v. City of Sarasota, 533 So.2d 881 (Fla. 1st DCA 1988); *231Old Cove Condo v. Curry, 511 So.2d 666 (Fla. 1st DCA 1987). The order is AFFIRMED.
ALLEN and WEBSTER, JJ., concur.